Citation Nr: 1505785	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  08-08 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for residuals of an L5 burst fracture prior to September 25, 2008, rated at 100 percent disabling from September 25, 2008 to June 1, 2009, and in excess of 40 percent from June 1, 2009. 

2.  Entitlement to an initial evaluation in excess of 10 percent for an acquired psychiatric disorder prior to June 30, 2009, in excess of 30 percent from June 30, 2009, and in excess of 50 percent from August 8, 2011.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from July 2000 to December 2000, July 2003 to May 2004, and from October 2005 to February 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2007 and February 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  The Board remanded these matters in May 2010, April 2012, and December 2013 for consideration of additional evidence.  The requested development has been accomplished and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  Prior to September 25, 2008, the Veteran's lumbar disability was not manifested by forward flexion of the thoracolumbar spine that was functionally limited to either 60 degrees or less or combined range of motion that was functionally limited to 120 degrees of less; by muscle spasm or guarding; by, favorable ankylosis of the entire thoracolumbar spine; or by incapacitating episodes having a total duration of at least two weeks but less than four weeks during any 12-month period.

2.  The Veteran's lumbar disability is not and has not been manifested by unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes having a total duration of at least six weeks during any 12-month period.

3.  Prior to June 30, 2009, the Veteran's psychiatric disability caused occupational and social impairment due to mild or transient symptoms.
 
4.  From June 30, 2009, to August 7, 2011, the Veteran's psychiatric disability caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks

5.  The Veteran's psychiatric disability causes occupational and social impairment with reduced reliability and productivity, but does not cause either occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, or total social and occupational impairment.


CONCLUSIONS OF LAW

1.  Prior to September 25, 2008, the criteria for an evaluation in excess of 10 percent for a disability of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5235 (2014).

2.  The criteria for an evaluation in excess of 40 percent for a disability of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5235 (2014).

3.  The criteria for an initial evaluation in excess of 10 percent, prior to June 30, 2009, for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2014).

4.  The criteria for an initial evaluation in excess of 30 percent from June 30, 2009, to August 7, 2011, for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2014).

5.  The criteria for an evaluation in excess of 50 percent for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist

Initially, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated in May 2007 informed the Veteran of each element required by 38 C.F.R. § 3.159(b), as stated above.  As such, the VCAA duty to notify was satisfied.  Furthermore, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted. 

The Board also notes that, when service connection has been granted for a disability and the initial disability rating has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's VA treatment records and private treatment records.  The Veteran also submitted statements in support of his claim.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  The Veteran was also offered the opportunity to testify at a hearing before the Board, but he declined. 

The Veteran was most recently afforded VA medical examinations, in conjunction with the claims on appeal, in June 2013.  The examiners, medical professionals, reviewed the Veteran's records, obtained an accurate history, listened to the Veteran's assertions, and performed appropriate tests germane to establishing whether the symptomatology required for a higher rating were present.  The examiners provided the Board with sufficient information to rate the Veteran's disabilities at issue.  Importantly, there is no evidence to indicate that the Veteran's symptoms have worsened since these examinations, or that the examinations conducted were in any way inadequate.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  Therefore, the Board finds that the examinations of record are adequate and contain sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143.   
Increased Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  

The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7  (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3  (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided. 38 C.F.R. § 4.14 (2014).

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the evidence of record establishes distinct time periods in which each issue on appeal was manifested by symptoms that warrant staged ratings.  


Residuals of an L5 Burst Fracture

Here, the Veteran has claimed that his service-connected lumbar disability is more severe than his current evaluations would indicate.  Prior to September 25, 2008, his back disability was rated at 10 percent.  He was awarded a temporary total rating for convalescence purposes from September 25, 2008, through May 31, 2009, with a 40 percent evaluation assigned thereafter.  

The Board also notes that radiculopathy, associated with the Veteran's lumbar spine disability, is also service-connected.  However, the Veteran did not appeal the rating decision assigning a compensable rating for radiculopathy, and thus that disability is not in appellate status.  Accordingly, the discussion in this decision will focus on musculoskeletal symptomatology, as opposed to neurological manifestations.

When determining the severity of musculoskeletal disabilities, which are at least partly rated on the basis of range of motion, VA must also consider the extent the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated due to the extent of pain/painful motion, limited or excess movement, weakness, incoordination, and premature/excess fatigability, etc., particularly during times when symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202 (1995),  see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014).

The Veteran's disability has been rated under the provisions of Diagnostic Code 5235, for vertebral fracture or dislocation, which requires application of a General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, as follows:





General Rating Formula for Diseases and Injuries of the Spine

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine........,......100

Unfavorable ankylosis of the entire thoracolumbar 
spine  ........................................................50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine........................................40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.................................................................30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis........................................................20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.............................................................10

Formula for Rating Intervertebral Disc Syndrome (IVDS)Based on Incapacitating Episodes

With incapacitating episodes having a total duration of at least six weeks during the past 12 months...............60

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months...........................................................40

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months...........................................................20

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months...........................................................10

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2014).

Note (1), following the IVDS section notes that an "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

Turning to the medical evidence of record, the Veteran was first afforded a VA examination in conjunction with his claim in June 2007.  At that time, he reported recurring low back pain which was aggravated by crouching, bending, lifting, or prolonged sitting or standing.  There was some referred pain to the left buttock, but no true radicular symptoms into either lower extremity.  He denied the use of a brace, splint, or prosthetic device.  He was employed full-time as a security guard, and his back disability inhibited prolonged sitting (required for the job).

On examination, gait was normal (as observed both coming into and leaving the appointment).  There was no lumbosacral spine tenderness or bony deformity, though some muscle atrophy was observed.  Straight leg raises were negative, and heel/toe walks were intact.  Flexion was to 70 degrees, extension was to 20 degrees, and bilateral lateral flexion was to 20 degrees.  Following 10 repetitions, there was no evidence of pain, excessive fatigability, incoordination, or further loss of function.  There was no suspected or observed additional loss of motion due to flare-ups.  He was diagnosed with mild levoscoliosis of the dorsolumbar spine, a fracture at the body of L5 without posterior displacement, some narrowing of the disc spaces at L4-5 and L5-S1.  The body of L5 was slightly-displaced anteriorly.

This examination report is the only medical evidence of record regarding the condition of the Veteran's back, prior to his surgery in September 2008, when he underwent a decompressive laminotomy, foraminotomy at L5-S1 on the left side, and a spinal fusion at L4-S1 with instrumentation.  Following the procedure, he reported residual back pain, and was assigned a total temporary rating until May 31, 2009.

Following the cessation of the total temporary rating, the Veteran was afforded a VA examination in January 2010, at which he reported that his lower back had been problematic since the fusion procedure in 2008.  He reported moderate low back pain aggravated (to the point of severe) by sitting, standing, lifting, bending, and cold.  He denied the use of braces, splints, or prosthetic devices.  He also reported that his activities of daily living were inhibited by his back disability.  The examiner observed that there had been no periods, however, of hospitalization or true incapacitation as a result of his low back condition.  There was no palpable lumbosacral spine tenderness or bony deformity.  There was no edema or discoloration.  Straight leg raises were negative, and heel and toe walk were both intact.  

Flexion was to 35 degrees, extension was to 10 degrees, left lateral flexion was to 10 degrees, right lateral flexion was to 12 degrees, right lateral rotation was to 20 degrees, and left lateral rotation was to 15 degrees.  After repetition, flexion decreased to 30 degrees.  There was objective evidence of pain on range of motion, however, there was no evidence of excessive fatigability, incoordination, or flare-up.  Ankylosis was not indicated.  It was also noted that the Veteran sat comfortably for approximately 60 minutes without position change during the interview process.

In May 2011, the Veteran underwent an additional procedure for removal of fractured hardware, inspection of the L4-S1 fusion, as well as decompressive surgery on the left at L5-S1 with foraminotomy.  One month later, he continued to report severe left lower back pain, as well as stiffness.  Flexion was to 10 degrees, as was extension, which were acutely aggravated by pain.  Straight leg was negative, and a motor examination was normal.  The L5 vertebral body fracture was noted to have healed with minimal collapse.

The Veteran was provided an additional VA examination in August 2011.  At that time, he reported constant, severe low back pain aggravated by stooping, bending, lifting, sitting, and standing.  He denied the use of assistive devices, and periods of incapacitation and/or hospitalization.  

The Veteran's gait was tentative, his posture was stiffened, but there was no specific limping.  Spinal examination revealed a loss of lumbar lordosis and obvious muscular atrophy of the lumbosacral region.  There was no palpable tenderness, and there was no edema or discoloration.  Leg raise was negative, and heel and toe walks were normal.  Flexion was to 50 degrees, extension was to 10 degrees, bilateral lateral flexion was to 15 degrees, right lateral rotation was to 20 degrees, and left lateral rotation was to 10 degrees.  There was no decrease in range of motion following 10 repetitions.  There was evidence of pain on motion, as well as excessive fatigability.  There was no evidence of incoordination or flare-up.  Ankylosis was not indicated.

Most recently, the Veteran was afforded a VA examination in June 2013.  At that time, his gait was somewhat slowed, though symmetric and smooth with no evidence of limp or antalgia.  The Veteran complained of constant, moderate low back pain aggravated by similar factors as prior examinations.  He reported the periodic use of a home traction device, as well as a wrap-around brace.  He noted that his daily activities were altered as a result of his disability.  However, there were no periods of hospitalization or incapacitation over the past year.  

On examination, posture and gait were stiffened with his use of a brace.  There was no palpable tenderness, though a palpable spinous process at L1 was noted.  Straight left raise was negative, and hell/toe walk was intact.  Flexion was to 30 degrees, extension was to 10 degrees, bilateral lateral flexion was to 15 degrees, and bilateral lateral rotation was to 20 degrees.  There was no loss of motion following 10 repetitions.  There was evidence of pain.  There was no evidence of excessive fatigability, incoordination, or flare-up.  Ankylosis was not found.  

After a review of the evidence, lay and medical, the Board finds that the weight of the evidence is against the assignment of a rating in excess of 10 percent prior to September 25, 2008, as objective medical evidence of record fails to demonstrate forward flexion of the lumbar spine that was functionally limited to 60 degrees or less, or combined range of motion that was functionally limited to 120 degrees or less, even when considering the directives of DeLuca.  As noted, at the 2007 VA examination, the Veteran demonstrated forward flexion to 70 degrees and his combined range of motion greatly exceeded 120 degrees.  Moreover, the examiner found that the Veteran's range of motion was demonstrated without pain, even after 10 repetitive motions.  The examiner added that there was no evidence of fatigability, lack of endurance, pain, or additional loss of function during testing.  As such, a rating in excess of 10 percent is not warranted based on limitation of motion .  

There was also no showing of either altered gait or an abnormal spinal contour, as the examiner noted that the Veteran's gait was normal on observation; and there is similarly no mention of bed rest being prescribed prior to September 2008.  The Veteran did not specifically disagree with any of the aforementioned findings.  As such, the assignment of a schedular rating in excess of 10 percent is not warranted earlier than September 25, 2008.  

As noted, the Veteran was assigned a total temporary rating from September 25, 2008 until May 31, 2009.  Following that time, he was assigned a 40 percent rating for his back.  As noted above, a schedular rating in excess of 40 percent may only be assigned for a back disability when there is either extensive prescribed bed rest or unfavorably ankylosis.  Here, the evidence does not show that either requirement was met.

Aside from the total temporary rating period, the criteria for an evaluation in excess of 40 percent have not been met.  Simply, there is no indication that the Veteran has experienced unfavorable ankylosis of the entire thoracolumbar spine at any time during the course of his appeal.  While flexion (and other motion ranges) was certainly limited, a higher rating would require total, unfavorable ankylosis of the thoracolumbar spine or the entire spine (no flexion at all).  Here, this is not the case.  During each examination, the Veteran was able to flex to some degree.  Further, in each examination, it was noted that the Veteran had not been hospitalized (save for the two procedures noted), and at no time was there evidence of incapacity.  There has also been no indication that the Veteran was prescribed bed rest to treat his back outside of the total temporary rating period.  Therefore, a schedular rating in excess of 40 percent is not warranted.

Acquired Psychiatric Disorder

As noted above, the Veteran's psychiatric disability has been assigned an evaluation of 10 percent prior to June 30, 2009, 30 percent prior to August 8, 2011, and 50 percent from that date forward, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  The provisions of 38 C.F.R. § 4.130 relating to rating psychiatric disabilities read in pertinent part as follows: 

Under this schedule, a 10 percent rating is warranted when a psychiatric disability causes occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during period of significant stress, or, where symptoms controlled by continuous medication.

A 30 percent rating is provided when a psychiatric disability causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routing behavior, self-care, and conversation normal, due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is provided when a psychiatric disability causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is provided when a psychiatric disability causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

A 100 percent rating is provided when a psychiatric disability causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130 (2014).

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.

The Board notes that a Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  

With regard to GAF scores, scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes).  

Turning to the evidence of record, the Veteran was first afforded a VA psychiatric examination in June 2007.  At that time, the Veteran was married and planning to raise a family.  He described their relationship, as well as his relationship with friends, as great.  He was neatly-dressed and adequately-groomed.  He did not speak spontaneously, but did respond to direct questions in a clear voice.  His speech was logical, coherent, and relevant.  Progression of thoughts was adequate and there was no indication of a cognitive disturbance.  He displayed limited facial expression and little intonation, which suggested a blunted mood.  Affective responses were limited in range but appropriate to theme.  The Veteran showed no anxiety, agitation, psychomotor retardation, or unusual mannerisms.  He related to the examiner in an appropriate fashion and maintained good eye contact.  He was oriented to all spheres and showed no impairment of attention span, comprehension, general knowledge, or recall.  He presented with mild depression.  There was no report of suicidal ideation and was no seen as a danger to himself or others.

The Veteran reported psychiatric symptomatology to include hypervigilance, seeing things while driving, drifting off, losing track of things, some nightmares (not recent), intrusive thoughts, fear of crowds, avoidance of stimuli, difficulty falling asleep, irritability, heightened startle response, and memory problems.  He denied problems in the work setting, and he worked as a security guard.  Ultimately, he was diagnosed with depression, and a GAF score of 65 was assigned.    

The Veteran was next afforded a VA examination in January 2010.  He was still married, though he was unemployed since June 30, 2009 due to his service-connected back disability.  The Veteran reported heightened anxiety (shaking, sweating, stomach discomfort, without dizziness or tingling), the inability to tolerate crowds, depression (crying spells, irritability, difficulty falling sleep, multiple awakenings, fatigue, reduction in appetite, isolation, withdrawal, reduction in communication and intimacy, procrastination, decline in hygiene).  He also reported problems with his memory and concentration.  He acknowledged suicidal ideation after he lost his job, though never considered this course due to his religion.  He admitted to brief thoughts, but denied any intent to harm himself. 

Objectively, the examiner essentially repeated the details of the prior examination.  It was noted that he made little eye contact, and despite the mention of a brief episode of suicidal ideation, he remained a non-risk to himself or others.  Although the Veteran's suicidal ideation had passed, a residual increase in depression accompanied his loss of employment.  He did not demonstrate delusional beliefs or generalized cognitive impairment.  His GAF score was reduced to 55.

During an August 2011 VA examination, the Veteran reported anxiety, panic attacks more than once a week, and chronic sleep impairment.  Flattened affect was noted, though the Veteran appeared to be functioning adequately.  The examiner indicated that the Veteran was over-using his pain medications, and worried about this, and was reporting weekly for morphine.  He was motivated, though his mood was dependent on his ability to manage his medications and his pain.  His panic attacks occurred randomly, and were troubling to him.  As to his family history, there was nothing new to report.  The Veteran was diagnosed the Veteran with an anxiety disorder and a depressive disorder, and a GAF score of 65 was assigned.  

Most recently, the Veteran was afforded a VA psychiatric examination in June 2013.  He reported sleep impairment as the result of nightmares and pain.  He also reported anger and other PTSD-related symptoms.  The Veteran was still married, with a two-year-old and another child on the way.  He was enrolled in college with an emphasis in social work.  He was frequently depressed with regard to the end of his military career, and that of his post-service career, as well as physical pain.  He indicated that he was forgetful, which led to irritability.  He reported a panic attack every time he left his house (three times per week).  He also reported distressing dreams, avoidance symptoms, outbursts of anger, hypervigilance, and an exaggerated startle response.  

On objective examination, his appearance and hygiene were within normal limits, his posture was good, and he was appropriately attired.  He displayed normative psychomotor behaviors.  He was cooperative, pleasant, and forthcoming.  Eye contact was good.  His stream of consciousness was spontaneous and well-organized, and his thinking was relevant and goal-directed.  His thought content was free of hallucination, delusions, obsessive thoughts and/or paranoid ideas.  His mood was euthymic and his affect was congruent.  Speech was within normal limits, and he was responsive to cues.  He was oriented in all spheres.  Impulse control was intact, as was judgment and insight.  He declined current suicidal or homicidal ideation.  At the end of the interview, the Veteran was diagnosed with PTSD, chronic, and a GAF score of 65 was assigned.

After studying the above evidence, as well as VA outpatient treatment reports, the Board finds that an evaluation in excess of 10 percent, prior to June 30, 2009, is not warranted.  

During his VA psychiatric examination in June 2007, the Veteran was noted to be happily married and planning to raise a family.  An objective examination was essentially within normal limits.  He presented with mild depression, but there was no report of suicidal ideation and he was no seen as a danger to himself or others.  Psychiatric symptomatology included hypervigilance, seeing things while driving (though this was not explained, and hallucinations were not endorsed), drifting off, losing track of things, some nightmares (not recent), intrusive thoughts, fear of crowds, avoidance of stimuli, difficulty falling asleep, irritability, heightened startle response, and memory problems.  He denied problems in the work setting, and he was assigned a GAF score of 65, indicative of mild psychiatric symptomatology.

There was no indication of periods of inability to perform occupational tasks due to his psychiatric symptoms, nor was there an indication of panic attacks, anxiety, suspiciousness, panic attacks, or memory loss.  While the Veteran endorsed mild depression and sleep impairment, the Board notes that his overall symptomatology was deemed mild by the examiner, and fully-encompassed by a 10 percent rating. 

While the Veteran disagreed with the initial 10 percent rating, he did not specifically identify or submit evidence that might have supported a higher schedular rating.  As noted, the Veteran declined to testify at a Board hearing.

From June 30, 2009, to August 7, 2011, the Board has determined that the Veteran's current evaluation of 30 percent is appropriate.  

In January 2010, the Veteran was still married, and he was unemployed due to his service-connected back disability, and not his psychiatric disability (by his own admission).  The Veteran reported heightened anxiety, depression, sleep impairment, isolation, withdrawal, and reduction in communication and intimacy.  He also reported problems with his memory and concentration.  Although he acknowledged past suicidal ideation, without plan or intent, this was following the loss of his job.  He also noted that he never considered this course due to his religion.  The examiner determined that the Veteran was not a threat to himself or others.  These manifestations are adequately-encompassed by a 30 percent evaluation.  His GAF score of 55, indicative of moderate psychiatric symptomatology, bolsters this conclusion.

The examiner noted that the Veteran did not demonstrate delusional beliefs or generalized cognitive impairment.  During his interview, he did not display 
circumstantial, circumlocutory, or stereotyped speech, and panic attacks more than once a week were not reported.  There was no evidence of difficulty in understanding complex commands, impairment of short- and/or long-term memory impaired judgment, impaired abstract thinking, or difficulty in establishing and maintaining effective work and social relationships.  

VA treatment records describe symptomatology similar to that reported at the Veteran's VA examination.  As such, an evaluation of 50 percent is not warranted for this period.

From August 8, 2011, an evaluation in excess of 50 percent is not warranted.  In 
August 2011,  the Veteran reported experiencing anxiety, panic attacks more than once a week and chronic sleep impairment.  Flattened affect was noted, though the Veteran appeared to be functioning adequately.  In June 2013, he reported sleep impairment as the result of nightmares and pain.  He also reported anger and other PTSD-related symptoms, such as a panic attack every time he left his house (three times per week), avoidance symptoms, outbursts of anger, hypervigilance, and an exaggerated startle response.  The Veteran was still married, with a two-year-old and another child on the way.  He was enrolled in college with an emphasis in social work.  

During each examination, his appearance and hygiene were within normal limits, his posture was good, and he was appropriately attired.  He was cooperative, pleasant, and forthcoming.  Eye contact was good.  His stream of consciousness was spontaneous and well-organized, and his thinking was relevant and goal-directed.  His thought content was free of hallucination, delusions, obsessive thoughts and/or paranoid ideas.  Speech was consistently within normal limits, and he was oriented in all spheres.  Impulse control was intact, as was judgment and insight.  He declined current suicidal or homicidal ideation during each interview.  At the end of each interview, a GAF score of 65 was assigned, indicative of mild psychiatric symptomatology.  Of note, the examiner noted that the Veteran's condition was best described as not of sufficient severity to interfere with social or occupational functioning.  That is, the criteria consistent with a noncompensable rating.

At the June 2013 VA examination, it was noted that the Veteran did experience nightmares and sleep impairment.  It was noted that he had panic attacks multiple times per week, but this is less than near-continuous panic that is associated with a 70 percent rating.  It was also noted that the Veteran had commendably learned coping methods to deal with the panic attacks.  The Veteran's insight and judgment were also intact, as was his speech and personal hygiene, and therefore he was not shown to have the deficiencies that would be commonly associated with a 70 percent schedular rating.

A 70 percent rating is not warranted for this period, as there is no evidence of social impairment, with deficiencies in most areas, impairment in judgment, thinking, or mood, suicidal ideation, obsessional rituals, illogical speech, near-continuous panic, spatial disorientation, or a neglect of personal appearance and hygiene.  Likewise, total social and occupational impairment is not shown, as the Veteran has continued to for example maintain a relationship with his family.

Extraschedular 

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

The Board finds that the schedular evaluations assigned for the Veteran's service-connected psychiatric disability are adequate in this case.  As noted, Vazquez-Claudio directed the Board to consider all of the Veteran's psychiatric symptomatology and to determine how these symptoms impacted his occupational and social functioning.  As such, the schedular rating that is assigned has necessarily considered all of the psychiatric symptomatology.  Therefore, the Board concludes that referral for extraschedular consideration is not warranted in this case.
 
Likewise, the assigned schedular ratings for the Veteran's back disability fully contemplated his back related symptoms.  Of note, the rating schedule considers limitation of motion, pain, and other functional limitation and limiters.  The Veteran's wife explained that the Veteran could no longer do a number of activities that he had previously engaged in, but the Board believes that this is on account of the very symptoms such as pain that are being considered.  As such, the assigned schedular ratings fully consider the Veteran's back disability.  That is, there is nothing unique or unusual about this Veteran's back disability.  Of note the Veteran was assigned a TDIU based on the limitation caused by his back.   

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board acknowledges that the Veteran is no longer employed, but he has been already been assigned a TDIU based on the impairment caused by his back disability, and he has not alleged that another service connected disability causes unemployability  Thus, the Board finds that Rice is inapplicable. 










ORDER

An initial evaluation in excess of 10 percent for residuals of an L5 burst fracture prior to September 25, 2008, rated at 100 percent disabling from September 25, 2008 to June 1, 2009, and in excess of 40 percent from June 1, 2009, is denied. 

An initial evaluation in excess of 10 percent for an acquired psychiatric disorder prior to June 30, 2009, in excess of 30 percent from June 30, 2009, to August 7, 2011, and in excess of 50 percent from August 8, 2011, is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


